 

Exhibit 10.4

LOGO [g115981g32n12.jpg]

September 23, 2010

Mr. Paul Kawa

Evergreen Solar, Inc.

138 Bartlett Street

Marlboro, MA 01752

Dear Paul,

Evergreen Solar is very pleased to confirm your position has been changed to
Chief Financial Officer on an interim basis reporting to Mike El-Hillow. Your
first day of employment in this new position will be today, September 23, 2010.
During the course of your employment with the Company, your position and duties
are subject to change as the needs of the business may require, including the
expected return to your position as Corporate Controller (at your prior salary
and bonus levels) upon the hiring of a Chief Financial Officer to replace Mike
El-Hillow. Also, you are expected to continue to follow the policies and
procedures of the Company, as they may exist and be revised during your
employment.

Base Compensation: Your starting gross base compensation will be $9,615.38 per
pay period (equivalent to $250,000.00 annually), paid bi-weekly.

Bonus Plan Participation: You will be eligible to participate in the Evergreen
Solar Management Incentive Plan. This plan provides you with the target
opportunity to earn an annual bonus of 75% of your base salary based on the
financial performance of the company and specific departmental goal attainment.

Benefits: As a full-time employee of Evergreen Solar you are eligible for our
comprehensive benefits program. This program presently includes medical
insurance, disability insurance, life insurance, paid time off (PTO), holiday
pay, 401(k) savings plan, and others. Where a particular benefit is subject to a
formal plan document or government regulations (for example, medical insurance,
401(k)), eligibility to participate in and receive any particular benefit is
governed solely by the applicable plan document. Should you have any questions
about the Company’s benefits, please feel free to request a copy of the plan
document and/or contact me directly. Evergreen Solar, of course, reserves the
right on a prospective basis to modify, change or eliminate its compensation,
bonus or benefit programs, at the Company’s sole discretion.

Salary Continuation: Should you be terminated without cause, Evergreen Solar
will provide you with salary and benefit continuation, at your then current
salary (but no less than the salary outlined in this offer letter) and your then
current benefit contribution rate, for a period of six (6) months. Should you
remain unemployed at the end of the six (6) month

 

138 Bartlett Street     Marlboro, MA 01752 USA     +1 508.357.2221 – tel     +1
508.229.0747 – fax     www.evergreensolar.com



--------------------------------------------------------------------------------

period, you will receive up to an additional six (6) months of salary and
benefit continuation (on a month by month basis) provided that you have
demonstrated, to the satisfaction of the Company, a good faith effort to become
reemployed. Additionally, if you are terminated without cause and the Company
paid a year end management bonus (based on annual goals and objectives), you
would receive a pro-rated bonus payment, based on your participation level,
adjusted for termination/hire date. Timing of the bonus payment would be
consistent with the payment to active employees.

Cause is defined as termination in the reasonable judgment of management for any
of the following: (i) conviction of a felony; (ii) commission of any other
material act or omission involving dishonesty, fraud, breach of fiduciary duty
or other act of dishonesty with respect to the Company or any of its Affiliates
or any of the customers, vendors or suppliers of the Company or its Affiliates;
(iii) a material violation of the policies of the Company; (iv) misappropriation
of material funds or assets of the Company for personal use; (v) the breach of
any provision of any Company agreement relating to confidentiality,
nondisclosure, intellectual property, non-solicitation or non-competition, or
(engagement in unlawful harassment or unlawful discrimination with respect to
any employee of the Company or any of its subsidiaries; (vi) failure or refusal
to perform assigned duties hereunder (other than as a result of illness or
disability) and such failure or refusal shall have continued for a period often
(10) days following written notice from the Company, it being understood that
the Company's failure to achieve its business plan or projections shall not
itself be considered a failure or refusal to perform duties.

Nature of Relationship/Interpretation of Letter

Paul, while we obviously are hopeful and confident that our relationship will
continue to be mutually rewarding, satisfactory and sustaining, this letter
shall not be construed as an agreement, either express or implied, to employ you
for any stated term, and shall in no way alter the Company’s policy under which
both you and the Company remain free to end the employment relationship at any
time and for any reason. Similarly, nothing in this letter shall be construed as
an agreement, either express or implied, to pay you any compensation of any
kind, or grant you any benefit beyond the end of your employment with the
Company. Also, this letter constitutes our entire offer regarding the terms and
conditions of your employment by Evergreen Solar, and with the exception of the
Evergreen Solar Non-competition, Nondisclosure and Developments Agreement, it
supersedes any prior agreements, or other promises or statements (whether oral
or written) regarding the offered terms of employment. Your employment with
Evergreen Solar is governed by and construed under the internal laws of the
Commonwealth of Massachusetts, without giving effect to conflict of law
principles.

The entire management team at Evergreen Solar is very pleased that you are
willing to fill the Chief Financial Officer Position on an interim basis, and we
look forward to your continuing to have a very successful relationship with us.

Sincerely,

/s/ Gary T. Pollard                        

Gary T. Pollard

Vice President of Human Resources

 

 

Agreed and Accepted By:

/s/ Paul Kawa                                

Date: September 23, 2010